UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOHAMMAD ARIFF SAIDIN,
                           Plaintiff,
                                                                      19-CV-1448 (CM)
                    -against-
                                                                  ORDER OF DISMISSAL
CITY OF NEW YORK,
                           Defendant.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff Mohammad Ariff Saidin, appearing pro se, brings this action under the Court’s

federal question jurisdiction, alleging violations of his constitutional rights. By order dated May

6, 2019, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. For the reasons set forth in this order, the Court dismisses this action.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                         BACKGROUND

A.     Plaintiff’s Relevant Litigation History

       Plaintiff brought a state-court action in the New York Supreme Court, Bronx County,

against the City of New York and Police Officer Sam Negron. After the complaint was dismissed

by the state courts, see Saidin v Negron, 136 A.D.3d 458 (1st Dep’t Feb. 9, 2016), motion for

leave to appeal dismissed, 43 N.Y.S.3d 253 (Nov. 22, 2016), Plaintiff filed a petition for a writ

of certiorari to the United States Supreme Court. The Supreme Court denied the petition, see

Saidin v Negron, 138 S. Ct. 108 (Oct. 2, 2017), and Plaintiff’s subsequent petition for rehearing,

138 S. Ct. 725 (Jan. 8, 2018). Dissatisfied, earlier this year, Plaintiff filed a complaint invoking

the Court’s federal question jurisdiction, and requesting that this Court order a “rehearing” on the

denial of his petition for a writ of certiorari to the Supreme Court, and award money damages

“fit and proper with a jury trial.” Saidin v. Negron, No. 19-CV-0168 (CM) (S.D.N.Y. Jan. 18,

2019) (ECF No. 2 ¶ IV). On January 18, 2019, the Court construed the complaint as asserting a

claim for mandamus relief, and dismissed it because Plaintiff failed to show that he was entitled

to a second rehearing and because this Court lacked jurisdiction to compel the Supreme Court to

take any particular action. Id. (ECF No. 4 at 3).

       Shortly after the dismissal, Plaintiff filed an amended complaint, id. (ECF No. 6), which

the Court construed as motion for under Fed. R. Civ. P. 59(e) to alter or amend judgment and a

motion under Local Civil Rule 6.3 for reconsideration, and, in the alternative, as a motion under

Fed. R. Civ. P. 60(b) for relief from a judgment or order, id. (ECF No. 7 at 1). The Court then

denied the motion because Plaintiff had failed to: (1) demonstrate that the Court overlooked any

controlling decisions or factual matters sufficient for relief under Fed. R. Civ. P. 59(e) and Local

Civil Rule 6.3; and (2) set forth any facts demonstrating that any of the grounds listed in the first

five clauses of Fed. R. Civ. P. 60(b) applied or that extraordinary circumstances existed to


                                                    2
warrant relief under Fed. R. Civ. P. 60(b)(6). Four days after the motion was denied, Plaintiff

submitted this new action.

B.     Plaintiff’s New Complaint

       Plaintiff’s new complaint consists of the Court’s general complaint form, the purported

amended complaint from Saidin, No. 19-CV-0168 (CM), and a copy of the United States Court

of Appeals for the Third Circuit’s decision in Hassan v. City of New York, 804 F.3d 277 (3d Cir.

2015), a lawsuit that challenged the New York City Police Department’s (NYPD) suspicionless

surveillance of Muslim Americans in New Jersey. Plaintiff brings the new complaint on behalf

of himself, but also names all of the plaintiffs from the Third Circuit case as parties. In the

general complaint form, Plaintiff asserts that the City of New York violated his “First

Amendment right for religious liberty” and his Fourteenth Amendment [right] for equal

protection.” (ECF No. 2 at 2.) He refers the Court to the amended complaint and the Third

Circuit’s decision for the facts in support of his case.

       Plaintiff asserts in the attached amended complaint, that on January 8, 2018 ‒ the same

date the Supreme Court denied Plaintiff’s petition for rehearing ‒ the New York City

Corporation Counsel acted in “bad faith for failing to confess that the NYPD Muslim

Surveillance Program as an official policy of the City of New York is unconstitutional,” as found

by the Third Circuit in Hassan. (Id. at 9.) Plaintiff, now identifying himself as “Lead Plaintiff”

and quoting the Hassan decision, asserts that since January 2002, the City of New York, through

the NYPD, has conducted a secret program to monitor the lives of Muslims, resulting in the

unequal treatment of the plaintiffs based on their religion “because of the belief that Muslim

religious identity is a permissible proxy from criminality.” (Id.)

       Plaintiff further refers the Court to the Hassan decision for the “variety of methods” the

NYPD has used to spy on Muslims, and contends that the surveillance program’s “stigmatizing


                                                   3
and reputational consequences” has affected Muslims’ “worship and religious activities,” as well

as their “current or prospective jobs and careers.” (Id. at 9-10.) Plaintiff asserts that he has been

subjected to “several discriminatory and wrongful incidents based on [his] Muslim religious

identity” that he put forward in his appeal brief before the New York State Supreme Court

Appellate Division, First Department (Appellate Division), and his papers to other courts.

Plaintiff asserts that he has asked each court considering his claims to look at the Third Circuit’s

Hassan case, and that the Third Circuit’s determination that the NYPD Muslim Surveillance

Program is unconstitutional to Muslims should also apply to him.

       Plaintiff then asserts the following “incidents of wrongful conduct by law enforcement

surveillance,” which he perceives as discrimination because of his Muslim identity: (1) on June

12, 2007, Police Officer Beume and his partner refused to trace down and arrest “two non-

Muslim teenage assailants” who had assaulted Plaintiff; (2) on June 29, 2007, Police Officer Sam

Negron “falsely arrested and incarcerated” Plaintiff for assault; (3) that same night, Plaintiff’s

non-Muslim cellmate assaulted Plaintiff, but the cellmate was not arrested; (4) Plaintiff was

repeatedly denied medications at the jail; (5) at Plaintiff’s arraignment, the Assistant District

Attorney mentioned Plaintiff’s assault victim’s swollen face, but failed to produce any medical

proof of the victim’s alleged injuries; (6) “the female Assistant for the Bronx District Attorney

mentioned only spitting with no mention of assault nor swelling to keep [Plaintiff] incarcerated”;

(7) for two weeks at Rikers Island, Plaintiff was exposed to secondhand smoking from his fellow

inmates, but correction officials failed to issue summonses to the smoking inmates in violation of

the City’s Smoking Ordinance; and (8) on August 7, 2007, after Plaintiff called the 43rd Police

Precinct, two officers visited him, but they failed to comply with Plaintiff’s request to arrest the

aforementioned two teenage assailants and his former jail cellmate assailant. (Id. at 11-12.)




                                                  4
Plaintiff asserts that although he has “been completely restored to [his] position before [his] false

arrest,” the alleged incidents have exacerbated his mental health problems, reduced his

attendance at the mosque, and inhibited his ability to resume his teaching career because of his

belief that his “Muslim identity can more likely cause NYPD officers to again discriminate

against [him] should [he] get into any confrontation” with his non-Muslim colleagues or

students. (Id. at 12.)

                                           DISCUSSION

A.      Plaintiffs from the Hassan Case

        Plaintiff names as parties to this action all of the plaintiffs from the Third Circuit’s

Hassan case ‒ Syed Farhaj Hassan; the Council of Imams in New Jersey; Muslim Student

Association of the U.S. and Canada, Inc.; All Body Shop Inside & Outside; Unity Beef Sausage

Company; Muslim Foundation Inc.; Moiz Mohammed; Jane Doe; Soofia Tahir; Zaimah Abdur

Rahim; and Abdul Hakim Abdullah. As these entities and individuals have not consented to be

named as plaintiffs to this lawsuit, the Court strikes them from the complaint. Plaintiff Saidin is

the sole plaintiff in this action.1

B.      Claim Preclusion

        The doctrine of claim preclusion, also known as res judicata, limits repetitious suits,

establishes certainty in legal relations, and preserves judicial economy. Curtis v. Citibank, N.A.,




        1
          The Court also notes that as a non-attorney, Plaintiff may not appear pro se on behalf of
the entities and individuals he names as plaintiffs. Under 28 U.S.C. § 1654, parties in federal
court “ may plead and conduct their own cases personally or by counsel.” The statute
“recognizes that an individual generally has the right to proceed pro se with respect to his own
claims or claims against him personally” or to be represented by a licensed attorney. Berrios v.
N.Y.C. Hous. Auth., 564 F.3d 130, 132 (2d Cir. 2009). The right to proceed pro se does not
extend to “an individual who is not licensed as an attorney” appearing on another person’s
behalf. United States v. Flaherty, 540 F.3d 89, 92 (2d Cir. 2008).


                                                   5
226 F.3d 133, 138 (2d Cir. 2000). The doctrine applies in a later litigation “if [an] earlier decision

was (1) a final judgment on the merits, (2) by a court of competent jurisdiction, (3) [the earlier

decision] involved the same parties or their privies, and (4) [the earlier decision] involved the

same cause of action.” In re Adelphia Recovery Trust, 634 F.3d 678, 694 (2d Cir. 2011) (internal

quotation marks and citation omitted, first alteration in original). “[A] final judgment on the

merits of an action precludes the parties or their privies from relitigating issues that were or

could have been raised in that action.” Proctor v. LeClaire, 715 F.3d 402, 411 (2d Cir. 2013)

(internal quotation marks and citations omitted). “A party cannot avoid the preclusive effect of

res judicata by asserting a new theory or a different remedy.” Brown Media Corp. v. K&L Gates,

LLP, 854 F.3d 150, 157 (2d Cir. 2017) (internal quotation marks and citation omitted).

       To determine if a claim could have been raised in an earlier action, courts look to whether

the present claim arises out of the same transaction or series of transactions asserted in the earlier

action. See Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001). Although claim preclusion is usually

an affirmative defense to be pleaded in a defendant’s answer, see Fed. R. Civ. P. 8(c), the Court

may, on its own initiative, raise the issue of claim preclusion. See, e.g., Doe v. Pfrommer, 148

F.3d 73, 80 (2d Cir. 1998) (affirming sua sponte application of collateral estoppel in motion for

summary judgment); Salahuddin v. Jones, 992 F.2d 447, 449 (2d Cir. 1993) (“The failure of a

defendant to raise res judicata in [an] answer does not deprive a court of the power to dismiss a

claim on that ground.”).

       Plaintiff is attempting to raise claims and issues that were litigated and dismissed in the

state courts, see Saidin v Negron, 136 A.D.3d 458 (1st Dep’t Feb. 9, 2016), motion for leave to

appeal dismissed, 43 N.Y.S.3d 253 (Nov. 22, 2016); and which the United States Supreme Court

declined to hear when it denied Plaintiff’s petition for a writ of certiorari, see Saidin v Negron,




                                                  6
138 S. Ct. 108 (Oct. 2, 2017), rehearing denied, 138 S. Ct. 725 (Jan. 8, 2018). Undeterred,

Plaintiff then filed an action in this Court to compel the Supreme Court to rehear his claims. See

Saidin v. Negron, No. 19-CV-0168 (CM). After that action was dismissed, Plaintiff then

submitted a purported amended complaint in that case, arguing that the Supreme Court and the

New York state courts should have applied the Third Circuit’s decision in Hassan v. City of New

York, 804 F.3d 277 (3d Cir. 2015), to his claims. When the Court again rejected that filing, see

Saidin v. Negron, No. 19-CV-0168 (CM) (ECF No. 7), Plaintiff then decided to file essentially

the same documents as this new action.

          Because Plaintiff’s previous litigation was adjudicated on the merits, involved the same

parties or their privies, and arises out of the same sets of transactions as the current action, he

cannot again raise in this action any issues adjudicated in his previous litigation. The Supreme

Court’s and the state courts’ refusal to consider the applicability of the Third Circuit’s Hassan

decision to Plaintiff’s claims, does not mean he can bring this new action against the City of New

York based on the same transactions and occurrences.

C.        Statute of Limitations

          To the extent Plaintiff maybe raising new claims that are not barred under the doctrine of

claim preclusion, those claims are untimely filed. Because Plaintiff brings this action asserting

that the City of New York violated his rights under the First and Fourteenth Amendments to the

Constitution, his constitutional claims are construed as being brought under 42 U.S.C. § 1983.

Section 1983 provides redress for a deprivation of federally protected rights by persons acting

under color of state law. 42 U.S.C. § 1983; Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155-57

(1978).

          The statute of limitations for § 1983 claims is found in the “ general or residual [state]

statute [of limitations] for personal injury actions,” Owens v. Okure, 488 U.S. 235, 249-50


                                                    7
(1989). In New York, that period is three years. See Pearl v. City of Long Beach, 296 F.3d 76, 79-

80 (2d Cir. 2002). Section 1983 claims generally accrue when a plaintiff knows or has reason to

know of the injury that is the basis of the claim. Hogan v. Fischer, 738 F.3d 509, 518 (2d Cir.

2013).

         Plaintiff brings the complaint asserting that he was subjected to eight incidents, which he

characterizes as “wrongful conduct by law enforcement surveillance” and which he perceives as

discrimination because of his Muslim identity. (See ECF No. 2 at 11-12.) The alleged incidents

occurred from June 12, 2007, when Police Officer Beume and his partner refused to trace down

and arrest Plaintiff’s teenage assailants, to August 7, 2007, when two officers from the 43rd

Precinct declined to follow Plaintiff’s requests and arrest the teenagers and Plaintiff’s former jail

cellmate. Plaintiff filed this action on February 14, 2019, more than eleven years and six months

after the alleged events occurred. Plaintiff’ continuing litigation of the alleged events did not toll

the three-year applicable statute of limitations.

         Because the failure to file an action within the limitations period is an affirmative

defense, a plaintiff is generally not required to plead that the case is timely filed. See Abbas v.

Dixon, 480 F.3d 636, 640 (2d Cir. 2007). Dismissal is appropriate, however, where the existence

of an affirmative defense, such as the statute of limitations, is plain from the face of the pleading.

See Walters v. Indus. and Commercial Bank of China, Ltd., 651 F.3d 280, 293 (2d Cir. 2011); see

also Pino v. Ryan, 49 F.3d 51, 53 (2d Cir. 1995) (affirming sua sponte dismissal under 28 U.S.C.

§ 1915(d) on statute of limitations grounds).

         It is appropriate to dismiss any of Plaintiff’s claims that may be untimely. As noted

above, Plaintiff is attempting to raise claims that he has previously litigated from the New York

state courts to the Supreme Court. He now brings largely the same claims that are barred under




                                                    8
the doctrine of claim preclusion. But even if some of his claims are not subject to the doctrine of

claim preclusion, he is attempting to file those claims more than eleven years and six months

after the alleged events occurred, well beyond the applicable three-year statute of limitations.

D.     Warning to Plaintiff

       Based on the New York state courts’ dismissal of his case and subsequent appeals, the

Supreme Court’s denial of certiorari, and the Court’s dismissal of Saidin, No. 19-CV-0168

(CM), the Court finds that Plaintiff was or should have been aware that his claims lacked merit

when he filed them. See Sledge v. Kooi, 564 F.3d 105, 109-110 (2d Cir. 2009) (discussing

circumstances where frequent pro se litigant may be charged with knowledge of particular legal

requirements). Plaintiff is warned that further duplicative or frivolous litigation in this Court will

result in an order barring him from filing any new actions without prior permission. See 28

U.S.C. § 1651.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Court strikes as parties to this action Syed

Farhaj Hassan; the Council of Imams in New Jersey; Muslim Student Association of the U.S.

and Canada, Inc.; All Body Shop Inside & Outside; Unity Beef Sausage Company; Muslim

Foundation Inc.; Moiz Mohammed; Jane Doe; Soofia Tahir; Zaimah Abdur Rahim; and Abdul

Hakim Abdullah.

       Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (ii). Plaintiff is warned that further duplicative or

frivolous litigation in this Court will result in an order barring him from filing any new actions

without prior permission. See 28 U.S.C. § 1651. The Clerk of Clerk of Court is also instructed to

terminate any other pending matters.


                                                  9
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   June 14, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                10
